           Case 1:16-cr-00782-WHP Document 39 Filed 06/11/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTR ICT OF NEW YORK

CARLOS ALBERTO GANAN RAMIREZ,
                                 Movant,                          20-CV-4009 (WHP)

                     -against-                                    16-CR-0782 (WHP)
UNITED STATES OF AMERICA,                              ORDER TO ANSWER, 28 U.S.C. § 2255
                                 Respondent.

WILLIAM H. PAULEY III, United States District Judge:

         The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily dismissed as being without merit, hereby ORDERS that:

         The Clerk of Court shall electronically notify the Criminal Division of the U.S.

Attorney’s Office for the Southern District of New York that this order has been issued.

         Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleadings in response to the motion. Movant shall have thirty days from the date on

which Movant is served with Respondent’s answer to file a response. Absent further order, the

motion will be considered fully submitted as of that date.

         All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case. Chambers will mail a copy of this order to the

movant.

SO ORDERED.

Dated:     June 11, 2020
           New York, New York
